Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 1 of 12




              EXHIBIT D
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 2 of 12



                                 Declaration of Kenneth Cassidy
       I, Kenneth Cassidy, am over the age of 18 and fully competent to make the following

declaration:

       1.      I am currently incarcerated at FCI Danbury. My Bureau of Prisons (“BOP”)

Register Number is 48169-054. I arrived at FCI Danbury on January 21, 2020, my 54th

birthday.

       2.      I am assigned to D Unit. D Unit is a dorm unit, can accommodate up to 80

prisoners, and currently houses approximately 66 prisoners.

       3.      I am serving a sentence of 5 years arising from a conviction for conspiracy to

commit wire fraud and willful failure to file an income tax return. I have no violent offenses on

my record. The BOP calculates my release date to be March 31, 2021. My projected home

confinement release date is October 1, 2020. At sentencing, the Court recommended to the BOP

that I serve the final year of my sentence at a halfway house.

       4.      While in the BOP, I have completed the 40-hour non-residential drug treatment

program and taken courses on diabetes and personal finance. I am on waiting lists to take

courses to become an OSHA-certified laborer and legal assistant. I have never had an incident

report while in BOP.

       5.      I have had three heart attacks. I have had pneumonia in my right lung more than

20 times, and have been told that I have the lungs of a 70-year-old. I suffer from many serious

chronic medical conditions including asthma, coronary artery disease, hypertension, Prinzmetal

angina, cervical disc disease, lumbar disc disease, gastroesophageal reflux disease (GERD),

Barrett’s esophagus, and diverticulitis resulting in a hernia in the colon wall. I have a soft tissue

mass on my upper cervical spine resulting in partial paralysis that requires immediate surgery
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 3 of 12



upon my release. I cannot digest rice, beans or greens. I am severely allergic to ragweed,

shellfish, trees and chlorophyll (including in green vegetables). I am morbidly obese.

       6.      My current medications include an albuterol inhaler, Lisinprol, Metropolol,

Atorvastatin, Nitroglycerin, Docusate and Lasix, as well as breathing treatments and oxygen

treatments in the medical department as needed.

       7.      Our pharmacy is currently closed because the pharmacist is out. Our medication

is being shipped in from FCC Allenwood with several days’ delay. As a result, I did not receive

the correct dose of my medication for two weeks in April.

       8.      The COVID-19 virus has ravaged FCI Danbury. Approximately 80% of prisoners

in my unit show flu-like symptoms including fever, coughing, body aches, shortness of breath,

chest pressure, and headaches.

       9.      The prison staff’s response has been disrespectful, degrading, dehumanizing and

threatening. Social worker Adamson has said to me, “It’s not that big. Don’t worry about it.

We got it under control,” “This is nothing more than an overblown flu. You guys are all

becoming hypochondriacs. You’re paranoid after watching too much television. Stop watching

the TV. Stop watching the news because it’s only going to make you guys paranoid over

nothing,” “Stop being a hypochondriac, it’s not going to get you out of prison,” and “Lay down,

take a Tylenol, there’s nothing we can do.”

       10.     Warden Easter and Associate Warden Comstock told us, in effect, we know it’s

difficult for you guys to social distance, so just try your best to do what you can. That is the only

instruction we have received on social distancing.

       11.     For the last couple of weeks, an associate warden has come through the unit daily

to take prisoners’ temperatures. He approaches prisoners one at a time and aims a temperature



                                                  2
          Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 4 of 12



wand at our foreheads. He stands so close to you that you could kiss him. When a prisoner’s

temperature is taken, and there is no fever, he states the number loudly so that others are at ease.

When a prisoner has a fever, he states the number softly so that only the prisoner can hear, if he

states it at all.

         12.        Just because you have a fever doesn’t mean you are taken off the unit. In the

beginning, there was such chaos that the staff couldn’t handle the influx and even if you had a

fever, you stayed in the unit. Until recently, a prisoner with a low-grade fever of 100 or 101

degrees would be given Tylenol for 2 or 3 days to see if the Tylenol can break the fever.

         13.        For the last couple weeks, prisoners with a fever have been taken to medical.

Sometimes, however, a prisoner has a fever and the associate warden attributes the temperature

reading to equipment error. When the temperature wand comes up with a low-grade fever, the

associate warden will “reset” it and pretend to take another reading. He will announce another

number, but he won’t even aim the wand at the prisoner’s forehead. The associate warden does

not show the prisoners the LCD screen on the wand that displays the temperature, so we have to

go by whatever he tells us.

         14.        If the associate warden acknowledges that a prisoner has a temperature, then he

will escort the prisoner to medical. Prisoners who have gone to medical have told me what

happens there. At medical, the prisoner is given two or three Tylenol and told that the wand is

not working properly and that they do not have a fever, and then sent right back to the unit.

One of the prisoners who went to medical and came right back has been vomiting blood all

week. When his temperature was taken in the unit, he was told that he has a 101.2 degree fever.

When he got to medical, he was given Tylenol, told that his temperature is 98.7 degrees, and sent




                                                     3
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 5 of 12



back to the unit. They never took his temperature in medical. When he got back to the unit and

told us all this, his forehead was hot.

       15.     Although most of us are sick, only three prisoners with a fever have been taken

out of the unit and quarantined. These prisoners were taken to A Unit, a cell-based isolation unit.

Two of these three prisoners returned to our unit about 8-10 days after testing positive for

COVID-19. One was taken out on March 27 and the other was taken out on March 29.

I understand that when they were in the isolation unit, they were given two Tylenol per day.

Otherwise, they did not receive any medical treatment. Shortly after they both returned to my

unit on April 6, the unit became deathly sick. Prisoners were up in the middle of the night

coughing and gasping for air. It was at its worst from approximately April 7 to April 12.

The third prisoner remains in isolation.

       16.     The prison recently opened another isolation unit, K Unit, which was condemned

last winter for asbestos. Even though the BOP was supposed to renovate this unit and remove

the asbestos, and has not done so, the prison is justifying its use as a temporary.

       17.     The COVID-19 virus has decimated the medical department. I was told by the

assistant health administrator, Mr. Dakote, and a physician assistant, Mr. Quest, that our regular

physicians have been out for weeks. Sick call requests have been going unanswered for weeks.

In the last month, I have made three requests regarding an abnormal tumor near my rectum, and

was told “that’s not an emergency” even though there is dark black blood in my bowels on

occasion. The tumor has grown in the past month, obstructing my bowels, and medical has still

not evaluated me. If you don’t have a fever, you have no access to a physician.

       18.     All sick call triage for our unit is being handled by a social worker who has no

formal medical training. The social worker, Ms. Adamson, has told us “you are all fucking



                                                  4
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 6 of 12



children with nothing more than a flu so stop your shit you’re not going home early.” She has

said, “if you did the crime stop crying and do the time.” She has said, “I don’t need medical

training to tell you you’re not sick so go lay the fuck down.” Prisoners who present for sick call

triage who do not have a fever are denied access to any further medical treatment. Sometimes

Ms. Adamson brings along the dental hygienist from the facility to help with the triage.

       19.     Ms. Adamson is also the staff member handling all CARES Act and

compassionate release requests.

       20.     Before the pandemic, we ate in the mess hall with several other units. From

approximately March 29 until April 5, we ate in the mess hall with another unit. From

approximately April 6 until April 10, our unit ate in the mess hall by itself. Since then, we have

been eating all meals in our unit.

       21.     Food service is closed. The COs are preparing our food. Food is delivered on a

bread rack and is placed in your unit directly on your chair or on your bed. We only have

laundry once a week at the most, and only if there is hot water and a staff member available.

As a result, we cannot clean the stains on our bedding and clothes from when staff drop the trays

on our chairs and beds.

       22.     Our meals are smaller. The portions were cut in half and we are not meeting the

nutritional guidance of 2,000 calories per day. Breakfast will be one sour milk with one small

piece of half-cooked cake batter. Lunch will be some type of hot food with a green vegetable or

half-cooked rice as filler. Lunch the other day was four ounces of some type of cream salad with

green peas. For dinner we are given a hamburger bun and a piece of meat, or four ounces of tuna

with one piece of bread.




                                                 5
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 7 of 12



       23.     All special medical diets are suspended indefinitely. I was prescribed a special

medical diet by Dr. Greene and Dr. Febregas-Schindler on January 21, which was updated and

modified by Dr. Febregas-Schindler on March 11. I am on a special medical diet of no green

vegetables or plants due to my allergy to chlorophyll, and no rice and beans due to my

diverticulosis. Despite this I have been given food with greens, rice and beans. I informed

Ms. Adamson about my special medical diet not being met, and she responded, “Mr. Cassidy,

I have other more important things to address with this virus being widespread than worry about

what you can or cannot eat.”

       24.     My chronic medical conditions have deteriorated as a result of not being given my

special medical diet.

       25.     The prison closed and locked the law library indefinitely, and has suspended the

administrative remedy process indefinitely. The staff has stated that they are short-handed to

review, investigate and respond to every grievance under the state of emergency the facility is

operating in. This resulted in me being unable to access administrative remedy and

compassionate release procedures.

       26.     Legal mail is being delayed and at times not picked up due to staff shortages.

According to the local post office this has been an ongoing issue with several bins being left

behind by prison staff. I know this because we have a prisoner in my unit who gets mail from

England, and he hasn’t been getting his magazines for the last month and a half. His family

called the local postmaster in Danbury, and the postmaster informed his family that this has been

an ongoing problem with Danbury for 37 years but that it has gotten worse in the last month and

a half. The postmaster informed his family that prison staff leave behind a couple of bins, say




                                                 6
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 8 of 12



they’re going to come back, and never come back, so they’re always a couple days behind on the

bins.

        27.    Legal calls are being denied for open and pending cases that require access to

attorneys. I filed a written request to call my attorney and was told that a compassionate release

motion is not a legal matter that is recognized. The case manager informed me that in her view

the matter did not meet the criteria she was told by the unit manger to be considered a legal

matter. Legal requests from attorneys are going unanswered because, per the staff, they “don't

have time to handle these nonsense calls with all they are dealing with all the futile

compassionate release requests.”

        28.    Until approximately March 29, our unit took rec with the rest of the prison, and

we had access to both an indoor rec area and the outside rec yard. After around April 6, we were

no longer allowed to use the indoor rec area. Instead, we used the outside rec yard with two

other units, E Unit and F Unit. That lasted for about a week. For the last two weeks, our unit has

gone to the outside rec yard by ourselves. When we go out to the rec yard, prisoners move out

at the same time, standing next to each other, through the same 4’ wide door. During rec,

prisoners stand right next to each other. There is no social distancing.

        29.    We are experiencing serious staff shortages and they keep getting worse and

worse. There are way fewer COs than normal. 95% of the time, there is no officer in the unit.

Sometimes we only see staff on the unit during count. You see the same guys working 80-100

hour weeks. I estimate that there are only about 40 COs on the entire compound. The COs are

being “augmented,” meaning that a random staff member from medical, education, etc. has to

cover units when COs are short-handed.




                                                 7
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 9 of 12



       30.     If there is a medical emergency, and we cannot find a CO, the prisoners respond

and help the prisoner. When prisoners collapse, it is the other prisoners who carry the prisoner to

his bed. In order to get a CO, we have to yell out the window hoping that somebody hears us.

I have witnessed at least three prisoner medical emergencies that were addressed only by other

prisoners.

       31.     Social distancing is impossible in here. All 66 prisoners in my unit sleep in the

same room in bunk beds. When I am sleeping, I am within one foot of the prisoner sleeping

above me, and only about three or four feet away from the four prisoners in the two bunks on

either side of me. There are no barriers between the beds.

       32.     In my unit there are five toilets, one urinal, three showers, and six sinks, including

five cold-water wash sinks and one hot-water slop sink for washing eating utensils. The slop

sink is right next to the other sinks. The sinks are about four inches apart. Sometimes two

people have to share the same sink. The showers are two feet across the hall from the toilets.

The tiles in the showers are corroded and filthy with mold. There are holes in the rotted woods

in the ceiling above the showers, exposing rusted pipes, and when the prisoners above us in Unit

C use their showers, water leaks down on us.

       33.     There is one liquid soap dispenser that was just put up last week. When we run

out of liquid soap, we have to wait a day or two for it to get refilled. There are no paper towels

or hand towels. We use toilet paper to dry our hands. There is no communal bar soap in the

bathroom. You have to buy your own bar of soap from commissary. Indigent prisoners do

whatever they have to do to get themselves a bar of soap. The prison does not give out shampoo,

toothpaste, or mouthwash to indigent prisoners, either. We are also not provided with any

cleaning supplies.



                                                 8
       Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 10 of 12



       34.     There are two television rooms in the unit. Each room is about 10’ by 12’ with

two televisions. The rooms can hold about 20 people and there are typically about 15-20 people

in each of them. There is no ventilation in the television rooms.

       35.     There is a small telephone room, approximately 3’ by 8’, containing two

telephones. The telephones are about eight inches apart. Both telephones are almost always in

use. When two prisoners are using the telephones, they have to stand within two feet of each

other. Typically, there are two prisoners on the phones, and the rest wait in a line in the hallway,

standing right next to each other, close enough to touch each other. Since they started giving us

free calls two weeks ago, there is always a line to use the telephones. The telephones are not

cleaned between use.

       36.     There is also a small computer room, approximately 8’ by 10’, containing three

computers, an eating table, and an ice dispenser. The amount of mold that is built up in the ice

dispenser is incredible. The computers are in constant use. There are no barriers between the

computers. At any given time, there will be three people in the room using the computers, three

people standing behind them in the room waiting to use the computers, and several more people

lining up shoulder-to-shoulder outside the room, right next to each other. The computers are not

cleaned between use.

       37.     The commissary is open, but they are out of 50% of the items and a lot of the

items are past their due date. They bring the commissary into a hallway in a laundry bin, and

then the entire unit stands in the hallway and we wait for our names to be called. The hallway is

narrow and no more than 20 feet long. We stand right on top of each other. If you miss your

name then you have to wait until the end of commissary, so everyone comes out into the hallway

at the same time.



                                                 9
        Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 11 of 12



       38.     Staff give out medication twice a day. They shout “medication” and stand outside

the door. Prisoners form a pill line, standing right next to each other. If you don’t hear

“medication” you don’t get your medication for the day, so everyone comes up at the same time

and crowds each other.

       39.     On April 9, staff gave the prisoners in my unit one mask each. A week later, they

gave us a second mask. We haven’t received a mask in the last week. These masks are thin,

papery disposable hospital masks that you cannot clean. They fall apart if you wet them. There

is one prisoner with chronic obstructive pulmonary disease (COPD) and a beard who does not

wear a mask. He is not being made to wear a mask.

       40.     Staff have not provided us with gloves. Staff do not wear gloves regularly.

       41.     Staff wear masks in our unit. But we see them take them off when they leave the

unit and put them back on when they come back into the unit. Staff will go into the A Unit or K

Unit, the two units with people who are positive with the virus, and come back into our unit

without changing their gloves, or they’ll take off their gloves outside the unit but won’t wash

their hands and won’t change their masks. The entrances to A Unit and K unit are both on the

first floor, so my whole unit can see staff going in and out of those units.

       42.     On March 13, I submitted a request to the Warden through Unit Manager Moore

for compassionate release. Around March 20, I learned that that she had tested positive for

COVID-19. She is still not back in the facility. On April 1, I asked for an administrative remedy

and was told that the administrative remedy process was suspended. On April 24, I received a

denial of my compassionate release request from the warden.

       43.     I have a secure and stable home environment that I can go to immediately if I am

released. I would be confined to my family residence of the last 16 years in Brooklyn, New



                                                 10
       Case 3:20-cv-00569-MPS Document 1-4 Filed 04/27/20 Page 12 of 12



York with my brother, Donald Cassidy. I would stay at home and would not be out in the

community. My brother Michael Cassidy and sister Dorothy Peters both will assist with any

financials. I also have employment secured with Quick Call Medical Answering Service.

       I have reviewed the information contained in this declaration with counsel by telephone

and correspondence. I declare under the pains and penalties of perjury that the contents are true

and correct to the best of my knowledge. I will sign a hard copy of this declaration at my earliest

opportunity.


                                             /s/ Kenneth Cassidy (by consent)
                                             Kenneth Cassidy


                                             April 26, 2020




                                                11
